In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00278-CV

TEXAS WOMAN’S UNIVERSITY,                   §    On Appeal from the 431st District
Appellant                                        Court

                                            §    of Denton County (21-9471-431)
V.
                                            §    December 15, 2022

JODY T. RODRIGUEZ, Appellee                 §    Memorandum Opinion by Justice
                                                 Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in a portion of the trial court’s order. It is ordered that the portion of the

trial court’s order that denies Texas Woman’s University’s partial plea to the

jurisdiction is reversed, and the case is remanded to the trial court for further

proceedings consistent with this opinion. It is ordered that the portion of the partial

plea order setting forth the discovery orders, which are unchallenged, is affirmed.
      It is further ordered that costs are taxed against the party incurring same, for

which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel